Citation Nr: 0728803	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to June 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have a current right knee 
disability.

2.  The evidence received since an unappealed December 2001 
rating decision denying service connection for a right 
shoulder disability is duplicative, cumulative, or redundant 
of the evidence previously of record or is not sufficient to 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit all 
pertinent evidence in his possession and notice concerning 
disability-rating and effective-date elements of his claims, 
by letters mailed in August 2005, October 2005, and March 
2006.  The August 2005 letter informed the veteran of the 
basis for the prior denial of service connection for right 
shoulder and of the type of evidence needed to reopen the 
claim.  Although the March 2006 letter was not provided 
before the initial adjudication of the claims, the record 
reflects that the RO readjudicated the claims following the 
provision of the required notice and the completion of all 
indicated development of the record.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In regard to VA's duty to assist, the record reflects that 
the originating agency obtained service medical records and 
VA treatment records.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such outstanding evidence.  The Board 
acknowledges that the veteran was not afforded a VA 
examination to determine the etiology of any current right 
knee disability.  The Board has determined that VA has no 
obligation to provide such an examination in this case 
because the evidence currently of record is sufficient to 
decide this claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  In this regard, the Board notes that service 
medical records do not show that the veteran was found to 
have a right knee disorder and there is no post-service 
medical evidence of this claimed disability.  In regards to 
the veteran's right shoulder disability, the Board notes that 
VA does not have a duty to provide a VA examination in 
response to a claim to reopen if no new and material evidence 
has been presented.  As explained below, the Board has 
determined that new and material evidence has not been 
presented to reopen this claim.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

Right Knee Disability

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he has a right knee disability due to 
carrying heavy equipment as a mortar man during service.  The 
service medical records show that in the report of medical 
history completed in connection with his discharge 
examination, the veteran reported that his right knee had 
occasionally locked.  Service medical records do not show 
that the veteran was found to have a right knee disorder.  
Moreover, the report of examination for discharge shows that 
the veteran's right knee was found to be normal on clinical 
examination, and there is no post-service medical evidence of 
any right knee disability.

The evidence of right knee disability, as well as the 
evidence of a nexus between the veteran's claimed right knee 
disability and his military service, is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disability or of a nexus between the claimed 
disability and the veteran's active service since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not warranted for this 
claimed disability.  In reaching this decision, the Board has 
determined that application of the evidentiary equipoise rule 
is not required because the preponderance of the evidence is 
against the claim.

Right Shoulder Disability

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).




Analysis

Service connection for a right shoulder disability was denied 
in an unappealed rating decision in December 2001 based on 
the absence of medical evidence showing the claimed 
disability in service or after service.    

The evidence then of record included the veteran's service 
medical records.  In the report of medical history completed 
in connection with the veteran's separation examination, it 
was noted that the veteran told the examiner that he had 
experienced subluxation of his right shoulder once previously 
when stretching.  The separation examination, however, 
disclosed that the veteran's right shoulder was normal.

The veteran's claim to reopen was received in July 2005.  The 
evidence received since the prior unappealed denial includes 
a copy of a report of medical history which was previously of 
record.  

Also added to the record since the previous denial were 
outpatient treatment records from Salisbury VAMC from July 
1999 to January 2001 which do not show any shoulder 
disability or complaint of a shoulder disability.

At the December 2006 video conference hearing, the veteran 
presented testimony on the circumstances surrounding the 
injury he reportedly sustained to his right shoulder after 
physical fitness training during the military.

None of the evidence added to the record since the unappealed 
RO decision rendered in December 2001 is new and material.  
In this regard, the Board notes that the lay statements of 
the veteran are not sufficient to establish a reasonable 
possibility of substantiating the claim because lay persons 
are not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu, supra; Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Moreover, none of the new medical evidence added to the 
record shows that the veteran currently has a right shoulder 
disability or suggests that any such disability is related to 
service.  Therefore, none of the new medical evidence added 
to the record is sufficient to raise a reasonable possibility 
of substantiating the claim.  

Accordingly, reopening of the veteran's claim for service 
connection for a right shoulder disability is not warranted.  


ORDER

Service connection for a right knee disability is denied.

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for a right shoulder disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


